DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant states (pp. 11) that QBIC is murky at best as to whether a user is able to input an entire video segment to form the query. To the contrary, QBIC uses image and video content in composing a query, including both their objects (i.e., entire video segments) as well as their computable properties (QBIC: pp. 25, col. 1, para. 1).
Applicant also states (pp. 13) that Woo and Morales do not teach the amended limitation of querying a video segment used in a video from a particular historical time period. This is taught by Law instead.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


“requiring an audio composition to be added at a time subsequent to the input”. First, the element “requiring” is indefinite, since there is no positive/affirmative limitation that an audio composition is to be added. In addition, the element “a time subsequent to the input” is indefinite. For example, is it before or after the “outputting” step?
“selectively used in adding the audio composition to the selected video segment”. This limitation is indefinite as to what is “selectively used” – the indication, the identified acoustic characteristics, or the user interface? Moreover, “the audio composition” is indefinite since it is in neither the input nor the output of the claimed method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2006/0161587 Woo [herein “Woo”], in view of Flickner et al. Query by QBIC”] and Morales et al. OpenMM: Open-source Multimodal Feature Extraction Tool. INTERSPEECH 2017, pp. 3354-3358 [herein “Morales”], and further in view of Law et al. US patent application 2019/0197369 [herein “Law”].
Claim 1 recites “A method, by a processor, for implementing intelligent audio composition guidance for a video in an Internet of Things (IoT) computing environment, comprising: receiving, as input from a user through a user interface, a selected video segment requiring an audio composition to be added at a time subsequent to the input;”
Examiner notices that the limitation “requiring an audio composition to be added at a time subsequent to the input” does not add to the functionality of the claim, since there is no positive/affirmative limitation that an audio composition is to be added, and the outcome of the claimed method remains the same irrespective of whether an audio composition is added after the input.
Woo teaches a psycho-analytical search engine that indexes video data with visual [0051], linguistic [0057], acoustic [0050] feature indices (fig. 1, [0018]). The engine takes queries involving such features (fig. 4, #420).
Woo does not disclose this limitation; however, QBIC teaches a query interface to compose a query graphically, including video (i.e., selected video segment) and text components, from which visual and textual features are extracted (QBIC: fig. 2; pp. 25, col. 1, para. 3). The text component extends existing query methods (QBIC: pp. 30, col. 2, para. 3), with query conditions such as the video component does not have background audio (i.e., requires adding audio composition later).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Woo with QBIC. One having ordinary skill in the art would have found motivation to integrate Woo with QBIC, where QBIC takes a video segment as input query, and extracts query features from it. These query features are then input to Woo’s search engine to retrieve matching video data.
Claim 1 further recites “responsive to receiving the selected video segment, identifying, from a corpus, one or more acoustic characteristics used in a plurality of video segments having similar acoustic, linguistic, and visual characteristics of the selected video segment according to a comparison of the selected video segment and the plurality of video segments,”
Woo indexes video data with visual [0051], linguistic [0057], acoustic [0050] feature indices (fig. 1, [0018]). Woo then takes queries involving such features (fig. 4, #420), and retrieves video data, including their associated acoustic features, from these indices matching the queried features ([0068]).
Woo does not disclose the limitation on similar characteristics; however, QBIC teaches a query interface to compose a query graphically, including video (i.e., selected video segment) and text components, from which visual and textual features are extracted. Query features are matched against a corpus of videos with visual features. Results are ranked by feature similarity (QBIC: fig. 2; pp. 25, col. 1, para. 3).
Claim 1 further recites “wherein the similar acoustics, linguistic, and visual characteristics of the selected video segment are determined by performing an artificial intelligence (AI) analysis to derive a topic, tone, and emotional components related to a context of the selected video segment,”
Besides indices for visual, linguistic, and acoustic characteristics, Woo teaches having indices for emotional feelings [0041] and for topics of knowledge [0049]. Woo does not disclose the limitation on AI analysis to derive tone components in the video context; however, Morales teaches a multimodal feature extraction tool that enables researchers to easily extract visual, acoustic, and linguistic features (i.e., characteristics) for machine learning (i.e., AI) tasks (Morales: Abstract), and to detect deception, sentiment (i.e., tone), and depression (Morales: sec. 4.6-4.8).
Claim 1 further recites “including indications of characteristics associated with video segments used during a particular historical time period,”
Woo’s graphical query contains both video and text components, the latter extending existing query methods (QBIC: pp. 30, col. 2, para. 3), with query conditions such as video data in query results are created during a particular historical time period. Woo and Morales do not disclose this limitation; however, Law teaches a machine learning model trained using detected contextual timeline of audio/video streams, to identify an occurred (i.e., historical) event together with its time period and location (Law: [0094]).
Claim 1 further recites “used to match a similar context of the plurality of video segments to identify the one or more acoustic characteristics related thereto notwithstanding whether the similar acoustic, linguistic, and visual characteristics of the selected video segment and the plurality of video segments are identical; and”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Woo with Morales and Law. One having ordinary skill in the art would have found motivation to extract and index Woo’s visual, linguistic, and acoustic features of videos, together with Morales’ contextual features such as topics, tone, and emotion, and Law’s contextual features such as historical time period and location of events. These features are then used by Woo’s search engine to retrieve video data matching the query.
Claim 1 further recites “outputting an indication of the identified one or more acoustic characteristics determined from the comparison via the user interface selectively used in adding the audio composition to the selected video segment.”
Woo does not disclose this limitation; however, QBIC displays search results to users together with the associated (i.e., identified) features (QBIC: fig. 2; pp. 25, col. 1, para. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Woo with QBIC. One having ordinary skill in the art would have found motivation to utilize Woo to extract and index visual, linguistic, and acoustic features of video segments; and to extend QBIC’s query interface to retrieve, from Woo’s corpus, similar video segments matching the visual, linguistic, and acoustic features of the query, together with their associated acoustic features (i.e., audio composition).
Claims 8 and 15 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The method of claim 1, further including: analyzing each of the plurality of video segments; and deriving acoustic, linguistic, and visual characteristics from the plurality of video segments.” Woo extracts (i.e., analyzes and derives) visual [0051], linguistic [0057], acoustic [0050] features (i.e., characteristics) from video data (i.e., video segments).
Claims 9 and 16 are analogous to claim 2, and are similarly rejected.

Claim 3 recites “The method of claim 1, further including creating the corpus describing the acoustic, linguistic, and visual characteristics derived from each the plurality of video segments.” Woo indexes (i.e., describes) video data (i.e., video segments) with extracted (i.e., derived) visual [0051], linguistic [0057], acoustic feature [0050] (i.e., characteristics) indices (i.e., corpus) (fig. 1, [0018]).
Claims 10 and 17 are analogous to claim 3, and are similarly rejected.

Claim 4 recites “The method of claim 1, further including creating a search query using the acoustic, linguistic, and visual characteristics from the selected video segment, a text document, or a combination thereof.”
Woo indexes video data with visual, linguistic, acoustic feature (i.e., characteristics) indices (fig. 1, [0018]). Woo then takes queries involving such features (fig. 4, 420) and retrieves data from these indices matching the queried features ([0068]). Woo teaches claim 1, but does not disclose this claim; however, QBIC teaches a query interface to compose a query graphically (i.e., create a search query), including video (i.e., selected video segment) and text components, from which visual and textual features are extracted. Query features are matched against a corpus of visual features of video data. Results are ranked by similarity (QBIC: fig. 2; pp. 25, col. 1, para. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Woo and QBIC. One having ordinary skill in the art would have found motivation to utilize Woo to extract and index visual, linguistic, and acoustic features of video segments; and to extend QBIC’s query interface to retrieve, from Woo’s corpus, similar video segments matching the visual, linguistic, and acoustic features of the query.
Claim 11 is analogous to claim 4, and is similarly rejected.

Claim 5 recites “The method of claim 1, further including performing a search query on a corpus describing the acoustic, linguistic, and visual characteristics derived from each of the plurality of video segments.”
Woo indexes (i.e., describes) video data (i.e., video segments) with extracted (i.e., derived) visual, linguistic, acoustic feature (i.e., characteristics) indices (i.e., corpus) (fig. 1, [0018]). Woo teaches claim 1, but does not disclose this claim; however, QBIC matches query features (i.e., perform a search query) against a corpus of visual features extracted from video data. Results are ranked by similarity (QBIC: fig. 2; pp. 25, col. 1, para. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Woo and QBIC. One having ordinary skill in the art would have found motivation to utilize Woo to extract and index visual, linguistic, and acoustic features of video segments; and to extend QBIC’s query interface to retrieve, from Woo’s corpus, similar video segments matching the visual, linguistic, and acoustic features of the query.
	Claim 12 is analogous to claim 5, and is similarly rejected.

Claim 6 recites “The method of claim 1, further including assigning a correlation score to each of the plurality of video segments according to a degree of similarity to the acoustic, linguistic, and visual characteristics of the selected video segment.”
Woo teaches claim 1, but does not disclose this claim; however, QBIC computes similarity of query (i.e., selected video segment) features against the database of pre-extracted features (i.e., characteristics) using distance functions (i.e., correlation score) between the features (QBIC: pp. 25, col. 2, para. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Woo and QBIC. One having ordinary skill in the art would have found motivation to utilize Woo to extract and index visual, linguistic, and acoustic features of video segments; and to extend QBIC’s query interface to retrieve, from Woo’s corpus, similar video segments matching the visual, linguistic, and acoustic features of the query.
Claims 13 and 19 are analogous to claim 6, and are similarly rejected.

Claim 18 recites “The computer program product of claim 15, further including an executable portion that: create a search query using the acoustic, linguistic, and visual characteristics from the selected video segment, a text document, or a combination thereof; and”.
Woo indexes video data with visual, linguistic, acoustic feature (i.e., characteristics) indices (fig. 1, [0018]). Woo then takes queries involving such features (fig. 4, 420) and retrieves data from these indices matching the queried features ([0068]). Woo teaches claim 15, but does not disclose this limitation; however, QBIC teaches a query interface to compose a query graphically (i.e., create a search query), including video (i.e., selected video segment) and text components, from which visual and textual features are extracted. Query features are matched against a corpus of visual features of video data. Results are ranked by similarity (QBIC: fig. 2; pp. 25, col. 1, para. 3).
Claim 18 further recites “performs the search query on a corpus describing the acoustic, linguistic, and visual characteristics derived from each of the plurality of video segments.”
Woo indexes (i.e., describes) video data (i.e., video segments) with extracted (i.e., derived) visual, linguistic, acoustic feature (i.e., characteristics) indices (i.e., corpus) (fig. 1, [0018]). Woo does not disclose this limitation; however, QBIC matches query features (i.e., perform a search query) against a corpus of visual features extracted from video data. Results are ranked by similarity (QBIC: fig. 2; pp. 25, col. 1, para. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Woo and QBIC. One having ordinary skill in the art would have found motivation to utilize Woo to extract and index visual, linguistic, and acoustic features of video segments; and to extend QBIC’s query interface to retrieve, from Woo’s corpus, similar video segments matching the visual, linguistic, and acoustic features of the query.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woo, in view of QBIC and Morales, and further in view of Deng et al. Music Emotion Retrieval Based on Acoustic Features. Advances in Electric and Electronics, LNEE 155, 2012. pp. 169–177 [herein “Deng”].
Claim 7 recites “The method of claim 1, further including aggregating the one or more acoustic characteristics of those of the plurality of video segments having a correlation score equal to or greater than a defined threshold.”
Woo uses acoustic features (i.e., characteristics) associated with video data (i.e., video segments) to capture various moods, feelings, and styles of a song [0074]-0076]. QBIC ranks video query results by similarity (QBIC: pp. 25, col. 1, para. 3), and the top N (i.e., defined threshold) results are displayed (e.g., N=200) (QBIC: pp. 26, col. 2, para. 1). Woo and QBIC teach claim 1, but do not disclose the limitation on aggregating acoustic features; however, Deng extracts acoustic features from music and groups (i.e., aggregates) them into five feature sets to represent five emotions: intensity, timbre, rhythm, pitch and tonality, and harmony (Deng: sec. 1, para. 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Woo and QBIC with Deng. One having ordinary skill in the art would have found motivation to utilize Deng in the query results of QBIC to aggregate a large number of low-level acoustic features associated with video segments in query results into meaningful groups of music emotions.
Claims 14 and 20 are analogous to claim 7, and are similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        

/ALEX GOFMAN/Primary Examiner, Art Unit 2163